Citation Nr: 1018858	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 
1977 to December 15, 1981, and periods of service with the 
National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which declined to reopen a claim for service connection for 
hypertension and denied service connection for arthritis.  In 
an April 2009 supplemental statement of the case, the RO 
reopened the hypertension claim but denied the underlying 
claim on the merits.

The arthritis issue on the title page has been 
recharacterized to more accurately reflect the Veteran's 
claims. 

In April 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claim 
folder. 

In the Veteran's December 2008 Form 9, he stated that he 
takes medication for "heart trouble" and "walk[s] around 
with [a] heart machine."  It is unclear whether this is a 
request to reopen a claim for service connection for 
residuals of a heart injury.  The issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The reopened issue of service connection for hypertension and 
the issue of service connection for arthritis of the lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for hypertension in August 1982 because there was 
no evidence of a disability.  The Veteran did not appeal this 
decision, and it is now final.

2.  Evidence received since the August 1982 rating decision 
is not cumulative and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the August 
1982 RO decision and the claim of entitlement to service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veteran's claim to reopen service connection for 
hypertension based on new and material evidence has been 
considered with respect to VA's duty to notify and assist, 
including Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given 
the Board's finding that new and material evidence has been 
secured to reopen his claim, no conceivable prejudice to the 
Veteran could result from this adjudication, regardless of 
whether the Veteran has been provided the notice and 
assistance required by law and regulation.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

II.  New and Material Evidence

The RO originally denied service connection for hypertension 
in August 1982 on the basis that there was no showing of a 
current disability.  The Veteran did not file a notice of 
disagreement and the decision became final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.302, 20.1103 (2009).

In July 2007, the RO declined to reopen the claim for service 
connection for hypertension.  In April 2009, the RO reopened 
the claim and denied it as not shown in service.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  

The August 1982 rating decision denied the claim as there was 
no evidence of hypertension.  Evidence since received 
includes VA treatment records dated from November 2001 to 
March 2008 which show a current diagnosis of hypertension.

This evidence is new, material, and raises a reasonable 
possibility of substantiating the service connection claim   
38 C.F.R. § 3.156(a).  Reopening of the service connection 
claim for hypertension is warranted.  


ORDER

New and material evidence has been received and the claim for 
service connection for hypertension is reopened; the appeal 
is granted to this extent only.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claims.

Hypertension

The Veteran's STRs include an October 1977 entrance 
examination that shows that his blood pressure was 128/72.  A 
July 1978 treatment record shows that the Veteran's blood 
pressure was 120/80.  Treatment records show that the 
Veteran's blood pressure was 110/64 and 114/60 in August 
1978, and 110/78 in September 1978.  The Veteran's blood 
pressure was 116/58 in February 1979; 104/64 and 106/50 in 
March 1979; 130/70 in April 1979; 128/52 in July 1979; 120/40 
in August 1979; 132/66 in September 1979; 122/66 and 134/74 
in November 1979.  The Veteran's blood pressure was 150/70 in 
April 1980, and 130/68 and 90/50 in December 1980.  A July 
1981 treatment record contains a blood pressure reading of 
150/74.  There is no discharge examination of record, as the 
Veteran declined one in December 1981.  

A December 18, 1981 VA treatment record shows that the 
Veteran's blood pressure was 140/76.  

An August 1996 National Guard enlistment examination shows 
that the Veteran's blood pressure was 96/62.

VA treatment records indicate that the Veteran's blood 
pressure was 137/89 in November 2001.  In January 2004, the 
Veteran reportedly stood up, became dizzy, and passed out.  
He reported a history of hypertension, and indicated that he 
had fainted three years earlier.   His blood pressure was 
131/79 and 142/86.  The clinician noted that the EKG showed 
the Veteran "may have some underlying heart disease."  A 
June 2004 treatment record contains a diagnosis of 
"hypertensive heart disease with preserved normal LV 
systolic and diastolic dysfunction."  No pulmonary 
hypertension was noted.  The Veteran's blood pressure was 
136/85 in June 2005, 147/84 in July 2005, and 152/89 in 
October 2005.  His blood pressure was 144/90 in February 2006 
and 138/83 in July 2006.  A November 2006 VA treatment record 
contains a blood pressure reading of 127/86.  The clinician 
wrote "never treated but multiple recorded elevated [blood 
pressures]," and specifically noted blood pressure readings 
of 152/88 and 150/73 in October 2006.  A December 2006 VA 
treatment note indicates a blood pressure reading of 141/91.  
Blood pressure readings were 132/93 and 128/86 in February 
2007, and 148/85 in March 2007.

The record contains a competent medical diagnosis of current 
hypertension.  For VA purposes, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm, or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm, or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1), under Diseases of 
the Arteries and Veins.  These must be confirmed by readings 
taken two or more times on at least three different days.  
Id.  There is medical evidence of numerous elevated blood 
pressure readings during service and after service.  

The Veteran had an in-service diastolic blood pressure 
reading that was close to VA's definition for hypertension, 
numerous in-service elevated blood pressure readings, and an 
elevated blood pressure reading three days after discharge.  
He currently has a diagnosis of hypertension, possibly since 
November 2001, and definitely since January 2004.  
Accordingly, a medical opinion is necessary to determine 
whether the current disability was incurred in service.  38 
U.S.C.A. 
§ 5103A(d); 38 C.F.R.§ 3.159(c)(4); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Arthritis of the Lower Extremities

The Veteran's STRs include a September 1978 treatment note, 
which shows that the Veteran was treated for left ankle pain.  
There was some decreased range of motion when standing on his 
toes.  No effusion was noted.  November 1979 treatment notes 
indicate the Veteran was treated for bilateral foot pain 
after playing football.  No history of trauma was noted.  
There was no effusion.  Diffuse pain was elicited upon 
palpation to the inferior aspect of the right cal tuberosity.  
There was also pain upon forced range of motion.  The 
assessment was "contusion to the cal right foot."  The 
doctor wrote "time will heal the bruise."

An August 1996 National Guard enlistment examination 
discloses an abnormal lower extremity examination.  The 
clinician observed a "hitch" in the Veteran's gait, and 
noted that the right lower extremity was longer than the 
left.  There was no scoliosis and no limp.  No diagnosis was 
provided.

VA treatment records indicate that the Veteran was treated 
for left knee pain in November 2001.  He denied any trauma.  
Mild swelling was noted.  The impression was probable 
osteoarthritis.  In June 2005, the Veteran was treated for 
bilateral knee pain and swelling that had been present 
"on/off for months."  He denied trauma, but indicated that 
he played basketball frequently.  There was full range of 
motion in both knees with crepitus left greater than right on 
extension and mild swelling of the joint, but no peripheral 
edema.  Drawer sign was negative.  There was no point 
tenderness.  The impression was probable osteoarthritis of 
bilateral knees.  The clinician prescribed Ibuprofen.  An 
October 2005 VA treatment record indicates that the Veteran 
complained of left knee pain of one year's duration.  There 
was no effusion, erythema, joint laxity, palpable joint 
tenderness, or crepitus.  No gait disturbance was noted.  The 
clinician prescribed Naproxyn.  A November 2006 VA treatment 
record indicates that the Veteran complained of left knee 
pain of one year's duration.  He noted mild swelling when it 
was painful, but no erythema or warmth.  It did not lock or 
feel unstable.  He denied any specific trauma.  The clinician 
wrote "[i]t is most likely due to osteoarthritis and he has 
a history of sports injury to this knee as a young person."  
The clinician prescribed Etodolac and physical therapy.  X-
rays were ordered, but those films are not of record.  He was 
later given a knee brace.

STRs show that the Veteran was treated during service for 
bilateral foot pain.  VA medical records show the Veteran has 
been diagnosed with probable osteoarthritis of the bilateral 
knees. The Veteran has not been afforded a VA joints 
examination.  This must be done.  See McClendon, 20 Vet. App. 
at 83.
 
With respect to both claims, the Veteran stated on his 
February 2007 Form 21-526  that he received treatment for 
arthritis from Dr. Pritchett from November 2006 to February 
2007.  A May 2007 Form 21-4142 indicates that Dr. Pritchett 
treated the Veteran for hypertension as well.  The Veteran 
stated on his April 2007 Form 21-526 that he has received 
treatment for hypertension since 1978 from the VAMC 
Nashville, Tennessee and from Ft. Shafter Army Hospital in 
Hawaii.  The claim file contains treatment records form the 
Nashville VAMC from November 2001 to March 2008 only.  All VA 
records are constructively of record.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Nor does the claim file contain any 
documents pertaining to medical treatment received at Ft. 
Shafter Army hospital or from Dr. Pritchett, and it does not 
appear that the RO attempted to obtain these medical records.  
VA's duty to assist includes making reasonable efforts to 
obtain relevant treatment records.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  Therefore, the RO should attempt to 
obtain the Veteran's complete medical records and associate 
them with the claim file.

The Veteran reports service from February 1982 to December 
1991.  The claim file shows that the Veteran was discharged 
from the Army National Guard in 1986, enlisted again in 
August 1996, and was discharged in July 2002.  To ensure that 
VA has met its duty to assist the Veteran in developing the 
evidence in support of his claim pursuant to 38 U.S.C.A. § 
5103A, the RO must attempt to obtain any additional DD-214s 
or other evidence to verify the Veteran's periods of active 
service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.	Obtain outstanding private treatment 
records from Dr. Pritchett from 
November 2006.  A copy of any 
negative response(s) should be 
included in the claim file.

2.	Take the necessary steps to obtain 
any records from January 1978 for 
treatment received at Ft. Shafter 
Army Hospital, and associate them 
with the claim file.  If these 
records cannot be obtained, a 
notation to that effect should be 
inserted in the file.  All efforts to 
obtain these records, including any 
follow-up requests, must be 
documented. 

3.	Obtain outstanding VA treatment 
records from the VAMC Nashville, 
Tennessee, from January 1978 to 
October 2001.

4.	Contact the appropriate state 
adjutant general, National Personnel 
Records Center, and the individual 
unit the Veteran served within the 
National Guard and obtain any and all 
personnel records and DD- 214s. 

5.	Schedule the Veteran for a VA 
cardiology evaluation to determine 
the etiology of the Veteran's current 
hypertension.  The claim folder, 
including a copy of this remand, must 
be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examiner should 
provide an opinion as to whether it 
is at least as likely as not (i.e., 
at least 50 percent or greater) that 
the Veteran's present hypertension is 
related to service; specifically, 
whether the numerous high blood 
pressure readings of record were 
early manifestations of the current 
hypertension.  

In addition to noting all other 
relevant evidence of record, the 
examiner should specifically consider 
the service treatment records noting 
a diastolic blood pressure reading 
close to 90 in July 1978 (with a 
blood pressure reading of 120/80) and 
a July 1981 pressure reading of 
150/74; a blood pressure reading of 
140/76 recorded three days after the 
Veteran's December 1981 discharge; 
and VA treatment records dated 
January and June 2004. 

A complete rationale for all opinions 
expressed must be provided. 

6.  Schedule the Veteran for a VA 
examination to determine the etiology 
of any current arthritis of the lower 
extremities.  The claim folder, 
including a copy of this remand, must 
be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  

The examiner should provide an 
opinion as to whether it is at least 
as likely as not (a 50 percent or 
greater probability) that any current 
arthritis of the lower extremities is 
related to service, based on all of 
the pertinent VA medical evidence in 
the claim file.  In particular, the 
examiner should consider the 
Veteran's August 1996 enlistment 
examination; September 1978 and 
November 1979 service treatment 
records; and VA treatment records 
dated November 2001, June 2005, 
October 2005, and November 2006.

A complete rationale must be provided 
for all opinions.

7.	Thereafter, any additional 
development deemed appropriate should 
be accomplished.  Then, re-adjudicate 
the claims.  If either claim remains 
denied, issue the Veteran and his 
representative a supplemental 
statement of the case (SSOC) and 
allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


